Citation Nr: 0317595	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  02-03 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of right 
shoulder rotator cuff tear.

2.  Entitlement to service connection for spondylolisthesis 
with unstable L5-S1 joint.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1985 to August 1989.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2001 rating decision by the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran requested a hearing before a decision 
review officer at the Columbia RO but he cancelled the 
hearing scheduled in May 2002.  The veteran requested a 
hearing before a Veteran's Law Judge.  He failed to report 
for the hearing scheduled in June 2003.


REMAND

The veteran claims that he has residuals of a right shoulder 
rotator cuff tear and spondylolisthesis with unstable L5-S1 
as a result of injuries in service.  He alleges that he was 
treated for both right shoulder and low back injuries during 
service.  The veteran's service medical records in the file 
do not show any complaints or abnormal findings pertaining to 
the right shoulder or low back.  The veteran contends that 
service medical records from medical facilities at Fort 
Stewart and the Hunter Army Airfield remain outstanding.  
Although the present service medical records do include some 
treatment records from these facilities, more specific 
searches for pertinent records are indicated.  If such 
records are located, a VA examination would be necessary to 
determine whether the present conditions are related to what 
was noted or treated in service.  

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO should ensure that any further 
notification or development action 
required by the VCAA and implementing 
regulations is completed.  In particular, 
the RO should ensure that the veteran and 
his representative are advised of what he 
needs to establish entitlement to the 
benefits sought, what the evidence shows, 
and of his and VA's respective 
responsibilities in claims development.  
The veteran and his representative should 
be afforded the requisite period of time 
to respond.  

2.  The RO should ask the veteran to 
identify the approximate date(s) on which 
he was seen for his right shoulder and 
low back problems at Fort Stewart and 
Hunter Airfield.  Thereafter, the RO 
should contact these facilities and 
obtain complete copies of records of such 
treatment (or at least confirmation, if 
possible, from the facilitiesy that the 
veteran was seen on the specified dates 
for treatment of injuries to the low back 
and right shoulder).  

3.  Thereafter, if and only if the 
records show that the veteran had 
treatment in service for a right shoulder 
or low back problem, the RO should 
arrange for an orthopedic examination to 
ascertain the nature and etiology of the 
any current right shoulder and/or low 
back disorder.  Any indicated tests or 
studies, must be conducted.  The 
veteran's claims folder must be available 
to, and reviewed by, the examiner.  Based 
on examination of the veteran and a 
review of the record, the examiner should 
provide a medical diagnosis for any right 
shoulder or low back condition found, and 
a medical opinion as to whether, at least 
as likely as not, a current right 
shoulder or low back disorder is related 
to the complaints for which the veteran 
was seen in service.  The examiner should 
explain the rationale for any opinion 
given.

4.  Thereafter, the RO should review all 
evidence of record and readjudicate the 
claims.  If either claim remains denied, 
the veteran and his representative should 
be issued an appropriate Supplemental 
Statement of the Case and given the 
requisite period of time to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  No action is 
required of the appellant until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



